UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-6814



ZIKITERAN D. ROBINSON,

                Petitioner - Appellant,

          v.


J. OWENS, Warden; BUREAU OF PRISONS,

                Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Henry M. Herlong, Jr., District
Judge. (4:07-cv-03118-HMH)


Submitted:   September 8, 2008         Decided:   September 17, 2008


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Zikiteran D. Robinson, Appellant Pro Se. Barbara Murcier Bowens,
Assistant United States Attorney, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Zikiteran D. Robinson, a federal prisoner, appeals the

district    court’s    order   accepting    the   recommendation   of   the

magistrate judge and denying relief on his 28 U.S.C. § 2241 (2000)

petition.     We have reviewed the record and find no reversible

error.      Accordingly, we affirm for the reasons stated by the

district court.*      Robinson v. Owens, No. 4:07-cv-03118-HMH (D.S.C.

Mar. 20, 2008).        Additionally, we deny Robinson’s motion for

production of discovery materials.         We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                                   AFFIRMED




     *
      While Robinson sufficiently objected to the magistrate
judge’s findings regarding whether he was in the primary custody of
the federal government at the time of his arrest, he failed to
specifically object to the remainder of the magistrate judge’s
recommendations, thereby waiving appellate review of those claims.
See United States v. Midgette, 478 F.3d 616, 621-22 (4th Cir.),
cert. denied, 127 S. Ct. 3032 (2007).

                                     2